Per Curiam.
The title of appellee in this case depended upon the same deeds of conveyance and other evidence as did the title of appellee in the case of Rittmaster v. Brisbane, just decided by this court (ante, 871); the two causes were tried together at nisi prius; and it is conceded that their determination must be the same upon appeal. The judgment of the district court is accordingly reversed and the cause remanded with directions to, render judgment in favor of the defendant Richner.

Reversed.

Mr. Justice Goddard did not participate in the determination of this case.